DETAILED ACTION
Claims 1-8 are pending as amended on 10/30/20,
claims 7-8 being withdrawn.

	Response to Amendment
This non-final action is a response to the amendment & RCE filed on May 3, 2021.  Claims 1 & 5 have been amended as a result of the previous action; the rejections of the claims have been redone accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Vandal et al., US 6,598,426 in view of Danneels et al., US 2016/0185656 and further in view of Riera, US 6,103,011 & Floch et al., US 5,639,517 & Wery et al., WO 2014/020261 (citations to English equivalent, US 2015/0210872).
With regard to claims 1 & 5, Vandal teaches various conventional processes for windshield formation, comprising steps of taking a windshield pane with a common low-E functional stack (19) on “face 3”, depositing an opaque liquid enamel border (33) on the opposite side (“face 4”), heating/bending @ 500-650 deg. C and bonding the panes 
While Vandal does not expressly disclose coating enamel to a peripheral edge, and it is unclear whether this reference expressly discloses the practice of drying and curing said enamel border during a pane-bending stage, these steps were common in the art, as shown for example by Danneels, which coats enamel up to a peripheral edge (throughout, e.g. [FIG. 2, claim 4]) and teaches that untouched enamel edges can be cured during the pane-bending processing, as they do not require pre-setting of the enamel [0026-0029].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Danneels with those of Vandal, in order to cover a peripheral edge in a known manner while also dispensing with a pre-curing step and more expediently processing the panes.
While Vandal & Danneels do not expressly disclose a step of laying coated “face 3” resting on a “support”, this broad limitation is believed to be implicit, in order to necessarily support the pane during the step of coating its opposite “face 4” (and doing so in the simplest manner).  In any event, underside supports were well-known in this art, as taught for example by Riera, which keeps a pane face resting on supports (74) during a coating step for its other side which also extends to a peripheral edge 
While these references do not expressly disclose whether the liquid enamel coating has a viscosity of less than 10 Pa*s (or between 2-5 Pa*s), arriving at the optimum viscosity range during the course of routine experimentation would have been prima facie obvious for one of ordinary skill in the coating art – note for example Floch, which states the obvious for its method of applying a low-viscosity coating to a vacuum-held glass substrate: “if the colloidal solution were too viscous, it might block the supply channels of the coating apparatus, whereas if it was too fluid, it might not attach itself correctly to the substrate” [Col. 4, 66 – Col. 5, 3].
While these references do not expressly disclose whether the assembly is degassed under vacuum, sealed, and autoclaved to form the windshield, these “constitute obligatory steps for obtaining a laminated glazing” as noted by Wery [0039] (and Applicants), and would have been obvious to incorporate if not already implicit in the prior art.
With regard to claims 2-3, Riera also teaches the conventional use of a brush robot applicator arm for forming a peripheral coating atop a supported substrate, and with regard to claim 4, while the prior art does not discuss multiple such robots, it has been held that duplication of this nature is generally obvious (see MPEP 2144.04(VI)B) and would have been an obvious modification for one of ordinary skill in order to predictably increase throughput by dividing up tasks.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vandal et al., US 6,598,426 in view of Danneels et al., US 2016/0185656, Riera, US 6,103,011, Floch et al., US 5,639,517 & Wery et al., WO 2014/020261 (citations to English equivalent, US 2015/0210872) and further in view of Disteldorf, US 2003/0232197.
With regard to claim 6, the teachings of Vandal, Danneels, Riera, Floch, & Wery have been detailed above, and while they do not explicitly note a silver layer in their low-E coatings, such is a widely conventional component of a low-E glass coating (including the original such coatings), and thus, it is believed that one of ordinary skill would have understood such a layer to either have been implicit or otherwise obvious to try from the limited number of commonplace low-E stack reflective metal layers.  Disteldorf for example states that “Vehicle windshields typically include first and second glass substrates that are laminated to one another via at least a polymer interlayer (e.g., PVB).  A low emissivity (low-E) coating is often formed on an interior surface of one of the substrates so that the coating is provided between the substrates and adjacent the polymer interlayer in the final windshield product.  A low-E coating typically includes at least one infrared (IR) reflecting layer such as Ag, NiCr, or Au, that is provided between at least a pair of dielectric layers.” [0002].  It would at least have been obvious to combine the teachings of Disteldorf with those of Vandal, etc., in order to yield an alternate, standard silver-containing low-E coating in the windshield making method of the prior art with predictable success.

Examiner also notes US 2007/0199349 as relevant to the pending claims.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed May 3, 2021 with respect to the prior art rejections of the claims have been fully considered, and are primarily drawn toward the claims as amended, but are moot in light of the above.  With regard to Applicants’ argument that the Vandal reference fails to teach one process of coating a liquid enamel up to a peripheral edge of the glass sheet & curing said coating during bending, without any prior drying/procuring steps, this is correct; however, these steps were still known practices in this art at the time of Applicants’ invention, as shown for example above.  Vandal, in addition to its own preferred technique, also teaches the previously known practice of heat-bending coated glass sheets at high temperatures without any prior enamel coating firing steps [Col. 2, 25-30].  With regard to Applicant’s argument that this discussion teaches stacking before firing but not necessarily bending, Examiner believes that this passage does indeed suggest to one of ordinary skill a simultaneous bending/firing of the stacked sheets in a known manner, rather than unlikely, sequential, duplicative heating operations.  In any event, the practice of bending glass sheets and simultaneously curing enamel coatings – without pre-drying or pre-curing – was also known in the art at the time of Applicants’ invention, as shown for example by Danneels, and would have been obvious to incorporate, in order to reduce the number of heating steps necessary.  And while Vandal notes that prior screen-printing practices do not typically coat all the way to a peripheral edge of the panes, it would have been obvious to employ other known coating application techniques that do, such as “printing, painting, or any other suitable method” as noted 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745